UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTEREDMANAGEMENT INVESTMENT COMPANY Investment Company Act file number:	(811-07513) Exact name of registrant as specified in charter:	Putnam Funds Trust Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:	John W. Gerstmayr, Esq.Ropes & Gray LLP800 Boylston StreetBoston, Massachusetts 02199-3600 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	April 30, 2014 Date of reporting period:	January 31, 2014 Item 1. Schedule of Investments: Putnam Equity Spectrum Fund The fund's portfolio 1/31/14 (Unaudited) COMMON STOCKS (79.7%) (a) Shares Value Aerospace and defense (4.9%) General Dynamics Corp. 956,879 $96,941,411 L-3 Communications Holdings, Inc. 507,026 56,315,378 Airlines (4.1%) China Southern Airlines Co., Ltd. (China) 33,266,000 11,483,150 Delta Air Lines, Inc. 760,900 23,291,149 Japan Airlines Co., Ltd. (Japan) (UR) 1,360,300 68,700,675 United Continental Holdings, Inc. (NON) 535,100 24,528,984 Biotechnology (3.7%) Biospecifics Technologies Corp. (NON) 36,280 823,193 Cubist Pharmaceuticals, Inc. (NON) 1,555,675 113,704,286 Capital markets (0.7%) Charles Schwab Corp. (The) 879,600 21,831,672 Chemicals (3.4%) Agrium, Inc. (Canada) 261,500 22,776,650 LyondellBasell Industries NV Class A 373,431 29,411,426 OM Group, Inc. (NON) 173,597 5,614,127 Potash Corp. of Saskatchewan, Inc. (Canada) 506,300 15,857,316 W.R. Grace & Co. (NON) 323,044 30,469,510 Commercial banks (1.4%) Ally Financial, Inc. (NON) 4,405 34,799,500 Metro Bank PLC (acquired 1/15/14, cost $8,736,904) (Private) (United Kingdom) (F) (RES) (NON) 410,449 8,332,997 Communications equipment (4.5%) EchoStar Corp. Class A (NON) 2,979,232 140,113,281 Computers and peripherals (1.5%) SanDisk Corp. 378,000 26,289,900 Western Digital Corp. 218,500 18,828,145 Containers and packaging (0.2%) MeadWestvaco Corp. 174,600 6,297,822 Diversified financial services (4.9%) Citigroup, Inc. 924,700 43,858,521 JPMorgan Chase & Co. 1,372,000 75,953,920 Leucadia National Corp. 1,130,402 30,893,887 Health-care equipment and supplies (3.5%) GenMark Diagnostics, Inc. (NON) (AFF) 3,533,595 45,654,047 STAAR Surgical Co. (NON) (AFF) 3,902,624 64,081,086 Health-care providers and services (3.0%) Humana, Inc. 156,947 15,270,943 UnitedHealth Group, Inc. 1,099,700 79,486,316 Hotels, restaurants, and leisure (0.5%) Famous Dave's of America, Inc. (NON) 41,386 695,699 Popeyes Louisiana Kitchen, Inc. (NON) 341,200 13,733,300 Household durables (1.1%) SodaStream International, Ltd. (Israel) (NON) (S) 587,600 21,482,656 UCP, Inc. Class A (NON) (AFF) 852,192 12,416,437 Household products (1.0%) Harbinger Group, Inc. (NON) 2,048,933 24,341,324 Harbinger Group, Inc. 144A (NON) (F) 500,000 5,940,000 Industrial conglomerates (3.4%) Siemens AG (Germany) 827,598 104,876,369 Internet and catalog retail (1.9%) Bigfoot GmbH (acquired 8/2/13, cost $7,583,802) (Private) (Brazil) (F) (RES) (NON) 345 5,774,553 Priceline.com, Inc. (NON) 32,300 36,979,947 Zalando AG (acquired 9/30/13, cost $18,070,574) (Private) (Germany) (F) (RES) (NON) 403 15,312,859 Internet software and services (3.7%) Global Eagle Entertainment, Inc. (NON) (AFF) 4,324,932 69,242,161 Google, Inc. Class A (NON) 39,828 47,035,673 Life sciences tools and services (—%) Sequenom, Inc. (NON) (S) 514,730 1,168,437 Media (11.5%) DISH Network Corp. Class A (NON) 6,349,008 357,957,072 Oil, gas, and consumable fuels (3.2%) Gulfport Energy Corp. (NON) 1,276,775 77,819,436 Stone Energy Corp. (NON) 678,900 21,011,955 Personal products (0.5%) Coty, Inc. Class A 1,207,500 16,289,175 Pharmaceuticals (8.1%) Jazz Pharmaceuticals PLC (NON) 1,463,466 221,949,254 Teva Pharmaceutical Industries, Ltd. ADR (Israel) 641,100 28,612,293 Real estate investment trusts (REITs) (1.2%) Altisource Residential Corp. (Virgin Islands) 1,219,122 36,573,660 Semiconductors and semiconductor equipment (2.8%) Micron Technology, Inc. (NON) 3,759,200 86,611,968 Software (1.4%) Microsoft Corp. 1,174,800 44,466,180 Specialty retail (0.8%) Select Comfort Corp. (NON) (S) 1,565,573 25,628,430 Thrifts and mortgage finance (1.6%) Ocwen Financial Corp. (NON) 1,148,400 50,690,376 Tobacco (0.4%) Altria Group, Inc. 166,700 5,871,174 Philip Morris International, Inc. 90,900 7,102,926 Trading companies and distributors (0.8%) WESCO International, Inc. (NON) 297,663 24,694,122 Total common stocks (cost $1,903,866,184) WARRANTS (0.1%) (a) (NON) Expiration date Strike Price Warrants Value Global Eagle Entertainment, Inc. 1/31/18 $11.50 351,253 $1,861,641 Solvay SA 144A (Belgium) 10/25/15 0.00 14,710 2,057,115 Total warrants (cost $2,841,960) U.S. TREASURY OBLIGATIONS (—%) (a) Principal amount Value U.S. Treasury Inflation Protected Securities 3 5/8s, April 15, 2028 (i) $24,500 $33,752 2 1/2s, January 15, 2029 (i) 73,828 90,078 U.S. Treasury Notes 1 3/8s, February 28, 2019 (i) 158,000 157,663 3/8s, June 30, 2015 (i) 261,000 261,723 U.S. Treasury Strips zero%, February 15, 2031 (i) 1,590,000 876,154 Total U.S. treasury Obligations (cost $1,419,370) SHORT-TERM INVESTMENTS (21.8%) (a) Principal amount/shares Value Federal Farm Credit Bank unsec. discount notes with an effective yield of 0.04%, February 6, 2014 $25,000,000 $24,999,861 Federal Home Loan Bank unsec. discount notes with an effective yield of 0.09%, April 2, 2014 50,000,000 49,996,800 Federal Home Loan Bank unsec. discount notes with an effective yield of 0.07%, February 28, 2014 15,000,000 14,999,224 Federal Home Loan Mortgage Corp. unsec. discount notes with an effective yield of 0.13%, July 22, 2014 15,000,000 14,995,770 Federal National Mortgage Association unsec. discount notes with an effective yield of 0.14%, October 1, 2014 25,000,000 24,985,000 Federal National Mortgage Association unsec. discount notes with an effective yield of 0.09%, April 2, 2014 25,000,000 24,998,400 U.S. Treasury Bills with an effective yield of 0.16%, October 16, 2014 15,000,000 14,993,355 U.S. Treasury Bills with an effective yield of 0.13%, April 17, 2014 15,000,000 14,999,085 U.S. Treasury Bills with an effective yield of 0.12%, December 11, 2014 30,000,000 29,977,980 U.S. Treasury Bills with an effective yield of 0.08%, August 21, 2014 (SEGSH) 20,000,000 19,993,100 U.S. Treasury Bills zero %, June 26, 2014 (i) 638,000 637,872 U.S. Treasury Bills zero %, November 13, 2014 (i) 177,000 176,894 Putnam Cash Collateral Pool, LLC 0.15% (d) 22,559,600 22,559,600 Putnam Short Term Investment Fund 0.07% (AFF) 242,259,078 242,259,078 Putnam Money Market Liquidity Fund 0.04% (AFF) 176,692,913 176,692,913 Total short-term investments (cost $677,218,142) TOTAL INVESTMENTS Total investments (cost $2,585,345,656) (b) FORWARD CURRENCY CONTRACTS at 1/31/14 (aggregate face value $57,684,089) (Unaudited) Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Barclays Bank PLC Japanese Yen Sell 2/19/14 $55,544,680 $57,684,089 $2,139,409 Total Securities sold short at 1/31/14 (Unaudited) COMMON STOCKS (0.7%) (a) Shares Value Food products (0.6%) Hain Celestial Group, Inc. (The) (NON) 222,500 $20,445,525 Machinery (0.1%) Timken Co. 30,000 1,689,900 Total common stocks (cost $19,515,785) Total securities sold short (proceeds receivable $19,515,785) Key to holding's abbreviations ADR American Depository Receipts: represents ownership of foreign securities on deposit with a custodian bank Notes to the fund's portfolio Unless noted otherwise, the notes to the fund's portfolio are for the close of the fund's reporting period, which ran from May 1, 2013 through January 31, 2014 (the reporting period). Within the following notes to the portfolio, references to “ASC 820” represent Accounting Standards Codification 820 Fair Value Measurements and Disclosures , references to “Putnam Management” represent Putnam Investment Management, LLC, the fund's manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC and references to “OTC”, if any, represent over-the-counter. (a) Percentages indicated are based on net assets of $3,106,366,025. (b) The aggregate identified cost on a tax basis is $2,587,443,756, resulting in gross unrealized appreciation and depreciation of $617,428,876 and $46,382,846, respectively, or net unrealized appreciation of $571,046,030. (NON) Non-income-producing security. (RES) Security is restricted with regard to public resale. The total fair value of this security and any other restricted securities (excluding 144A securities), if any, held at the close of the reporting period was $29,420,409, or 0.9% of net assets. (AFF) Affiliated company. For investments in Putnam Money Market Liquidity Fund and Putnam Short Term Investment Fund, the rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. Transactions during the period with any company which is under common ownership or control, or involving securities of companies in which the fund owned at least 5% of the voting securities, were as follows: Name of affiliate Fair value at the beginning of the reporting period Purchase cost Sale proceeds Investment income Fair value at the end of the reporting period Putnam Money Market Liquidity Fund * $— $287,542,589 $110,849,676 $24,415 $176,692,913 Putnam Short Term Investment Fund * 89,526,701 788,309,774 635,577,397 84,834 242,259,078 GenMark Diagnostics, Inc. † — 19,491,973 — — 45,654,047 Global Eagle Entertainment, Inc. † ** — 34,452,986 — — 69,242,161 STAAR Surgical Co. 24,918,014 4,079,151 — — 64,081,086 UCP, Inc. Class A † — 4,386,043 — — 12,416,437 Totals * Management fees charged to Putnam Money Market Liquidity Fund and Putnam Short Term Investment Fund have been waived by Putnam Management. † Security was only in affiliation for a portion of the reporting period. ** In connection with the purchase of shares of this issuer by the fund on October 21, 2013, Putnam Management, on behalf of the fund, other funds managed by Putnam Management and certain other affiliated entities and individuals (the “Other Putnam Investors”), entered into a Voting Rights Waiver Agreement with the issuer. Pursuant to the Agreement, the fund and the Other Putnam Investors have agreed to waive on a pro rata basis all voting rights in respect of any voting securities issued by the issuer that exceed, in the aggregate, 4.99% of the total voting rights exercisable by the issuer’s outstanding voting securities. (SEGSH) This security, in part or in entirety, was segregated for securities sold short at the close of the reporting period. (d) Affiliated company. The fund may lend securities, through its agent, to qualified borrowers in order to earn additional income. The loans are collateralized by cash in an amount at least equal to the fair value of the securities loaned. The fair value of securities loaned is determined daily and any additional required collateral is allocated to the fund on the next business day. The risk of borrower default will be borne by the fund’s agent; the fund will bear the risk of loss with respect to the investment of the cash collateral. At the close of the reporting period, the value of securities loaned amounted to $21,624,866. Certain of these securities were sold prior to the close of the reporting period. The fund received cash collateral of $22,559,600, which is invested in Putnam Cash Collateral Pool, LLC, a limited liability company managed by an affiliate of Putnam Management. Investments in Putnam Cash Collateral Pool, LLC are valued at its closing net asset value each business day. There are no management fees charged to Putnam Cash Collateral Pool, LLC. The rate quoted in the security description is the annualized 7-day yield at the close of the reporting period. (F) Security is valued at fair value following procedures approved by the Trustees. Securities may be classified as Level 2 or Level 3 for ASC 820 based on the securities' valuation inputs. (i) Security was pledged, or purchased with cash that was pledged, to the fund for collateral on certain derivative contracts. (S) Security on loan, in part or in entirety, at the close of the reporting period. (UR) At the reporting period end, 309,600 shares owned by the fund were not formally entered on the company’s shareholder register, due to local restrictions on foreign ownership. While the fund has full title to these unregistered shares, these shares do not carry voting rights and, until 2014, are not eligible for receipt of dividends. At the close of the reporting period, the fund maintained liquid assets totaling $22,135,425 to cover securities sold short. Debt obligations are considered secured unless otherwise indicated. 144A after the name of an issuer represents securities exempt from registration under Rule 144A under the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. The dates shown on debt obligations are the original maturity dates. Security valuation: Investments (including securities sold short, if any) for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities under ASC 820. If no sales are reported, as in the case of some securities that are traded OTC, a security is valued at its last reported bid price (ask price for securities sold short, if any) and is generally categorized as a Level 2 security. Investments in open-end investment companies (excluding exchange traded funds), if any, which can be classified as Level 1 or Level 2 securities, are valued based on their net asset value. The net asset value of such investment companies equals the total value of their assets less their liabilities and divided by the number of their outstanding shares. Market quotations are not considered to be readily available for certain debt obligations and other investments; such investments are valued on the basis of valuations furnished by an independent pricing service approved by the Trustees or dealers selected by Putnam Management. Such services or dealers determine valuations for normal institutional-size trading units of such securities using methods based on market transactions for comparable securities and various relationships, generally recognized by institutional traders, between securities (which consider such factors as security prices, yields, maturities and ratings). These securities will generally be categorized as Level 2. Short-term securities with remaining maturities of 60 days or less may be valued at amortized cost, which approximates fair value and are classified as Level 2 securities. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. These securities, which would generally be classified as Level 1 securities, will be transferred to Level 2 of the fair value hierarchy when they are valued at fair value. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security's fair value, the security will be valued at fair value by Putnam Management in accordance with policies and procedures approved by the Trustees. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures and recovery rates. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Forward currency contracts: The fund buys and sells forward currency contracts, which are agreements between two parties to buy and sell currencies at a set price on a future date. These contracts were used to hedge foreign exchange risk. The U.S. dollar value of forward currency contracts is determined using current forward currency exchange rates supplied by a quotation service. The fair value of the contract will fluctuate with changes in currency exchange rates. The contract is marked to market daily and the change in fair value is recorded as an unrealized gain or loss. The fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed when the contract matures or by delivery of the currency. The fund could be exposed to risk if the value of the currency changes unfavorably, if the counterparties to the contracts are unable to meet the terms of their contracts or if the fund is unable to enter into a closing position. For the fund's average contract amount on forward currency contracts, see the appropriate table at the end of these footnotes. Master agreements: The fund is a party to ISDA (International Swaps and Derivatives Association, Inc.) Master Agreements (Master Agreements) with certain counterparties that govern OTC derivative and foreign exchange contracts entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties’ general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the fund’s custodian and with respect to those amounts which can be sold or repledged, are presented in the fund’s portfolio. Collateral pledged by the fund is segregated by the fund’s custodian and identified in the fund’s portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the fund’s net position with each counterparty. Termination events applicable to the fund may occur upon a decline in the fund’s net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterparty’s long-term and short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the fund’s counterparties to elect early termination could impact the fund's future derivative activity. At the close of the reporting period, the fund did not have a net liability position on open derivative contracts subject to the Master Agreements. Short sales of securities: The fund may engage in short sales of securities to realize appreciation when a security that the fund does not own declines in value. A short sale is a transaction in which the fund sells a security it does not own to a third party by borrowing the security in anticipation of purchasing the same security at the market price on a later date to close out the borrow and thus the short position. The price the fund pays at the later date may be more or less than the price at which the fund sold the security. If the price of the security sold short increases between the short sale and when the fund closes out the short sale, the fund will incur a loss, which is theoretically unlimited. The fund will realize a gain, which is limited to the price at which the fund sold the security short, if the security declines in value between those dates. Dividends on securities sold short are recorded as dividend expense. While the short position is open, the fund will post cash or liquid assets at least equal in value to the fair value of the securities sold short. The fund will also post collateral representing an additional 2%-5% of the fair value of the securities sold short. This additional collateral will be in the form of a loan from the custodian. All collateral is marked to market daily. The fund may also be required to pledge on the books of the fund additional assets for the benefit of the security and cash lender. ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks *: Consumer discretionary $468,893,541 $— $21,087,412 Consumer staples 53,604,599 5,940,000 — Energy 98,831,391 — — Financials 259,802,036 34,799,500 8,332,997 Health care 570,749,855 — — Industrials 410,831,238 — — Information technology 432,587,308 — — Materials 110,426,851 — — Total common stocks U.S. treasury obligations — 1,419,370 — Warrants 1,861,641 2,057,115 — Short-term investments 418,951,991 258,312,941 — Totals by level Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Forward currency contracts $— $2,139,409 $— Securities sold short (22,135,425) — — Totals by level $— * Common stock classifications are presented at the sector level, which may differ from the fund's portfolio presentation. At the start and close of the reporting period, Level 3 investments in securities were not considered a significant portion of the fund's portfolio. Fair Value of Derivative Instruments as of the close of the reporting period Asset derivatives Liability derivatives Derivatives not accounted for as hedging instruments under ASC 815 Fair value Fair value Foreign exchange contracts $2,139,409 $— Equity contracts 3,918,756 — Total $— The volume of activity for the reporting period for any derivative type that was held at the close of the period is listed below and was as follows based on an average of the holdings of that derivative at the end of each fiscal quarter in the reporting period: Forward currency contracts (contract amount) Warrants (number of warrants) The following table summarizes any derivatives, repurchase agreements, reverse repurchase agreements, securities lending and borrowing transactions, at the end of the reporting period, that are subject to an enforceable master netting agreement or similar agreement.
